
	

114 HR 1793 IH: Sage–Grouse and Mule Deer Habitat Conservation and Restoration Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1793
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Stewart introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide a categorical exclusion under the National Environmental Policy Act of 1969 to allow the
			 Director of the Bureau of Land Management and the Chief of the Forest
			 Service to remove Pinyon–Juniper trees to conserve and restore the habitat
			 of the greater sage–grouse and the mule deer.
	
	
 1.Short titleThis Act may be cited as the Sage–Grouse and Mule Deer Habitat Conservation and Restoration Act of 2015. 2.Categorical exclusion for Pinyon–Juniper tree removal Notwithstanding any other provision of law, a vegetation management project by the Director of the Bureau of Land Management or the Chief of the Forest Service involving removal or treatment of any Pinyon or Juniper tree for the purpose of conserving or restoring the habitat of the greater sage–grouse or mule deer shall be eligible to be a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
		
